Citation Nr: 0014673
Decision Date: 06/05/00	Archive Date: 09/08/00

DOCKET NO. 97-32 837               DATE JUN 05, 2000

Received from the Department of Veterans Affairs Regional Office in
Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for a left foot disorder.

2. Entitlement to service connection for post-traumatic stress
disorder.

3. Entitlement to a total disability rating based on individual
unemployability due to service-connected disabilities.

REPRESENTATION 

Appellant represented by: Virginia Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from January 1961
until retiring in July 1981.

In August 1997, the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia, denied the veteran's claim for
service connection for a left foot disorder, which he alleges is
secondary to his service-connected recurrent thrombophlebitis of
the left leg. The RO also denied his claims for service connection
for post-traumatic stress disorder (PTSD) and for a total
disability rating based on individual unemployability due to
service-connected disabilities (TDIU). He appealed the RO's
decision to the Board of Veterans' Appeals (Board).

REMAND

In his October 1997 Notice of Disagreement (NOD), the veteran
alleged that a physician at the Mountain Home VA Medical Center
(VAMC) in Johnson City, Tennessee, determined that the veteran's
left foot disorder was secondary to his service-connected recurrent
thrombophlebitis of his left leg, and that medical records at that
facility should support this. When, as here, VA has been notified
of the possible existence of additional evidence that might further
support the veteran's allegations, VA has an obligation to advise
him that this evidence is needed to complete his application for
benefits. See Robinette v. Brown, 8 Vet. App. 69 (1995), citing 38
U.S.C.A. 5103(a) (West 1991). Thus, since the physician at the
Mountain Home VAMC in Johnson City purportedly has linked the
veteran's left foot disorder to his service-connected
thrombophlebitis, the RO must apprise the veteran that he should
submit an actual statement or other evidence to document such a
medical opinion.

Also in his October 1997 NOD, the veteran alleged that he completed
his application for TDIU (VA Form 21-8940) shortly after receiving
it from the RO, and that he promptly returned it ("by U.S. mail")
for consideration by the RO.

2 -

The RO, however, denied this claim primarily for failure to
complete and return the application, which the RO says it sent the
veteran on May 15, 1997. Since the veteran contends otherwise and
indicated in his NOD that, if provided another application, he will
"gladly resubmit it" for consideration, he should be given this
opportunity, particularly since his appeal must be returned to the
RO for other reasons and because a VA psychiatrist who examined the
veteran in June 1997 indicated that he was unemployable ("not able
to hold any gainful employment") as a result of his "increasing
medical problems and increasing psychiatric disorders."

The VA psychiatrist who examined the veteran in June 1997 also
diagnosed PTSD and linked it to various stressful incidents that
the veteran said he had experienced in Vietnam. Service connection
for PTSD requires medical evidence establishing a diagnosis in
accordance with 38 C.F.R. 4.125(a) (a diagnosis must conform to
DSM-IV and be supported by findings on examination), credible
supporting evidence that the claimed in-service stressors actually
occurred, and a link, established by medical evidence, between the
current symptomatology and the claimed in-service stressors. 38
C.F.R. 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 137-138
(1997).

The evidence necessary to establish the occurrence of a
recognizable stressor during service-to support a diagnosis of
PTSD-will vary depending upon whether the veteran engaged in
"combat with the enemy," as established by recognized military
combat citations or other official records. See, e.g., Hayes v.
Brown, 5 Vet.. App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283,
289 (1994). If VA determines that the veteran engaged in combat
with the enemy and his alleged stressor is combat-related, then his
lay testimony or statement is accepted as conclusive evidence of
the stressor's occurrence and no further development or
corroborative evidence is required-provided that such testimony is
found to be "satisfactory," i.e., credible, and "consistent with
the circumstances, conditions, or hardships of service' See 38
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App.
91, 98 (1993). If, however, VA determines either that the veteran
did not engage in combat with the enemy or that he did engage in
combat, but that the alleged stressor is not combat related, then
his lay testimony, in and of itself, is not sufficient to establish
the occurrence of the alleged stressor. Instead, the record must
contain

3 - 

evidence that corroborates his testimony or statements. See
Zarycki, 6 Vet. App. at 98.

In denying the claim for service connection for PTSD, the RO
acknowledged that the VA psychiatrist had diagnosed the condition
in June 1997 and linked it to service, but the RO concluded that
the diagnosis was not supported by a corroborated stressor, and
that such is necessary in this case because the veteran.'s service
personnel and other official military records do not confirm that
he engaged in combat in Vietnam, although he claims that he did.
The RO also indicated that he had not submitted sufficiently
detailed information concerning his stressors to conduct a
meaningful search for additional evidence that may substantiate
them.

The veteran's Department of Defense Form 214 (DD Form 214)
indicates that his military occupational specialties (MOS) during
service were "Senior Supply Sergeant" and "Administrative
Specialist," and that he received, among others, the National
Defense Service Medal, the Vietnam Service Medal, the Republic of
Vietnam Campaign Medal, Two Overseas Service Bars, the Army
Commendation Medal (with 1 Oak Leaf Cluster), the Republic of
Vietnam Gallantry Cross Unit Citation with Palm, and the Joint
Service Commendation Medal. His service personnel records further
indicate that he was stationed in Vietnam from March 1968 to March
1969, and that he participated in the TET Counteroffensive in some
unspecified capacity.

In his October 1997 NOD, the veteran indicated that he was assigned
to the 6th Battalion, 15th Artillery, 1st Infantry Division, and
that his base camps in Vietnam were at Lia Kai and later at Tay
Nihn. He attributed his PTSD to numerous rocket and mortar attacks
from enemy forces, some of which he said occurred several times per
day, during both day and night time, and while on supply convoys
almost weekly. He also attributed his PTSD to having to "live in
underground bunkers like rats," and he said that his stressors
could easily be confirmed by checking the records of his assigned
units. His representative argued in a December 1997 statement,
however, that it was not necessary to independently verify these
stressors because the records already on file confirm that the
veteran engaged in combat in Vietnam. However, the Board believes
otherwise, as the official personnel and

4 - 

other records pertaining to the veteran's service in Vietnam do not
confirm that he engaged in combat while stationed there, and none
of the military decorations that he received are among those
typically recognized as indicative of combat service, per se. See
VAOPGCPREC 12-99 (October 18, 1999); 38 U.S.C.A. 1154(b); 38 C.F.R.
3.304(d). The Board also notes, however, that the determination of
whether he engaged in combat with the enemy must be based upon
consideration of all of the evidence of record. See Gaines v. West,
11 Vet. App. 353 (1998).

Because the question of whether the veteran actually engaged in
combat against enemy forces in Vietnam is unresolved, the RO must
make such a determination prior to further consideration of his
appeal. If he did, and the stressors alleged are consistent with
the circumstances of his service in Vietnam, then it is not
necessary to corroborate the incidents alleged. If, however, he did
not engage in combat, then the RO must attempt to corroborate the
occurrence of the stressful incidents alleged, which usually
involves, among other things, contacting the United States Armed
Services Center for Research of Unit Records (USASCRUR). The RO
also may need to contact the National Archives and Records
Administration (NARA). See Zarycki, 6 Vet. App. at 93 (1995);
Doran, 6 Vet. App. at 289; VA Adjudication Procedure Manual M21-1,
Part VI, paragraph 7.46 (now included in Manual M21-1 in Part IV,
Paragraph 11.38(f) (Change 61, September 12, 1997) and in Part III,
Paragraph 5.14(b) (Change 49, February 20, 1996). However, prior to
undertaking such development, the Board finds that the veteran
should be given an opportunity to provide more detailed information
concerning his alleged stressful experiences in Vietnam (such as
more specific dates of the incidents in question, the places where
they occurred, etc.), and to submit any statements from any former
service comrades or others who might be able to corroborate the
occurrence of such events.

If, after obtaining a response from the USASCRUR, NARA, or any
other department or agency that is contacted by the RO, either the
veteran's participation in combat (to which a claimed stressful
event is related), or noncombat-related stressor is corroborated to
any degree, a VA psychiatrist should be given an opportunity to
reexamine him and determine whether his PTSD is a result of any

5 - 

such experiences in service. See Russo v. Brown, 9 Vet. App. 46
(1996). It is important that the psychiatrist who is designated to
examine him be given an opportunity to review all of the relevant
medical and other evidence on file, including the report of the
June 1997 VA psychiatric evaluation. This is necessary so that the
opinion the VA examiner gives, on remand, will be a fully informed
one that takes into account the veteran's entire medical history
and circumstances. See EF v. Derwinski, 1 Vet. App. 324, 326
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991);
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, the claim hereby is REMANDED to the RO for the
following development and consideration:

1. The RO must contact the veteran at his current address of record
and apprise him of the need to complete his application for service
connection for the left foot disorder by submitting a statement
such as mentioned by him in his NOD or other medical evidence that
links his left foot disorder to the service- connected
thrombophlebitis or directly to military service. If acquiring a
statement from the physician named by the veteran is not possible,
a similar statement from one with medical expertise sufficient to
provide such an opinion may suffice. All such evidence obtained
must be associated with the other evidence of record in the claims
folder.

2. The RO should provide the veteran another application form for
TDIU (VA Form 21-8940) and give him an opportunity to complete and
return it for consideration in his appeal, along with any
additional supporting evidence.

3. The RO also should ask the veteran to provide a comprehensive
statement containing as much detail

- 6 - 

and information as possible concerning the specifics (i.e., the
who, what, when and where facts) of the stressors that he alleges
to have experienced while in the military-but particularly, while
stationed in Vietnam during the war. It is essential that his
statement includes a full, clear, and understandable description of
the events in question, and that it contains identifying
information concerning his units of assignment and any other
individuals who purportedly were involved. The veteran must specify
whether any of the individuals that he identifies were wounded or
killed in Vietnam, whether he personally witnessed their injuries
or death, or learned of their tragedies through other means, and
whether any of them have other information that could corroborate
his allegations of stressful experiences in Vietnam. When
identifying these individuals, the veteran should provide their
full names, ranks, and unit designations to the company level. He
also should provide any information he has concerning other units
that were involved, or any other identifying detail such as the
best estimate of the date that the alleged incidents occurred and
the type and location of the incidents, etc. See Wood V. Derwinski,
1 Vet. App. 190, 193 (1991). He also is invited to submit
statements from former military comrades or others who might
corroborate any of his alleged stressful experiences.

4. If the veteran submits evidence that corroborates the occurrence
of one or more claimed stressful experiences in service, the RO
should proceed with the development requested in paragraph 5 below.
Otherwise, the RO should attempt to corroborate his alleged in-
service stressful experiences through all appropriate means,
including, but not limited to, contacting the

7 - 

USASCRUR. The RO also may need to contact the NARA. This may
require that the RO first obtain morning reports and/or similar
types of clarifying evidence from the National Personnel Records
Center (NPRC), or from similar sources, and that the RO submit this
information with any that is provided by the veteran, or others
acting on his behalf, for consideration.

5. After the above-requested development has been completed, the
veteran should be examined by a VA psychiatrist, preferably one who
has not previously examined him, to determine the medical
probabilities that he has PTSD as a result of his military service,
to include service in Vietnam. If a diagnosis of PTSD is deemed
appropriate, then the examiner should explain how the diagnostic
criteria of the DSM-IV are met, to include identification of the
specific stressor(s) underlying the diagnosis, and comment upon the
link between the current symptomatology and one or more of the in-
service stressors.

Since the purpose of the examination is to resolve the question of
whether the veteran has PTSD as a result of his military service,
to the extent possible, the examiner should set forth his/her
findings and opinions in a report demonstrating discussion of the
evidence and conclusions in this regard. It also is imperative that
he/she review the claims folder, including a copy of this remand.
The examination report should be typewritten and include all
examination findings and the rationale underlying all opinions
expressed, citing, if necessary, to specific evidence in the
record. The report should be associated with the other evidence on
file in the veteran's claims folder.

8 - 

6. The RO should review the examination report to determine if it
is in compliance with the directives of this remand. If not, it
should be returned, along with the claims file, for immediate
corrective action. See 38 C.F.R. 4.2.

7. After completion of the above-requested development, and any
additional development deemed warranted by the record, the RO
should re-adjudicate the veteran's claims for service connection
for PTSD, for service connection for a left foot disorder, and for
TDIU. The RO must base its decision concerning these claims on
consideration of all of the pertinent evidence on file, including
that added to the record since the issuance of the last
Supplemental Statement of the Case (SSOC) and as a result of the
above-requested development. The RO also must base its decision on
all pertinent legal authority.

8. If any benefit sought on appeal continues to be denied, then the
veteran and his representative should be furnished a SSOC and given
an opportunity to submit written or other argument in response
before the case is returned to the Board for further appellate
consideration.

The purpose of this REMAND is to afford due process and to further
develop the record; it is not the Board's intent to imply whether
any benefit requested should be granted or denied. The veteran need
take no action until otherwise notified, but he may furnish
additional evidence and/or argument during the appropriate time
frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v.
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109
(1995); Quarles v Derwinski, 3 Vet. App. 129, 141 (1992).

9 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims for additional development or other appropriate action must
be handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)(Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARK F. HALSEY 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



